 1   Mark A. Hutchison (4639)
     Christian M. Orme (10175)
 2   HUTCHISON & STEFFEN, PLLC
     Peccole Professional Park
 3
     10080 West Alta Drive, Suite 200
 4   Las Vegas, Nevada 89145
     mhutchison@hutchlegal.com
 5   corme@hutchlegal.com
     Telephone: (702) 385-2500
 6   Facsimile: (702) 385-2086
 7
     Attorney for Defendant,
 8   XL, Inc. d/b/a Great Clips

 9                                UNITED STATES DISTRICT COURT

10                                       DISTRICT OF NEVADA

11   ROSALYN LOPEZ, an individual,                             CASE NO: 2:17-cv-00442-MMD-PAL

12                   Plaintiff,
                                                                STIPULATION AND ORDER FOR
13            vs.                                              DISMISSAL OF ALL CLAIMS WITH
                                                                        PREJUDICE
14   XL, INC. d/b/a/ GREAT CLIPS, a Domestic
     Corporation; DOES I through X, inclusive; ROE
15   CORPORATIONS I through X, inclusive,

16                   Defendants.

17          Plaintiff Rosalyn Lopez and Defendant, XL, Inc., dba Great Clips stipulate that this matter

18   be dismissed with prejudice, each party to bear her/its own costs and attorneys’ fees.
19
     DATED this 4th of March, 2019.                     DATED this 4th of March, 2019.
20
     HATFIELD & ASSOCIATES, LTD.                        HUTCHISON & STEFFEN, LLC
21

22   /s/Trevor Hatfield                                 /s/Christian Orme
     Trevor J. Hatfield, Esq. (NSB 7373)                Christian M. Orme (10175)
23
     703 S. Eighth St.                                  Peccole Professional Park
24   Las Vegas, NV 89101                                10080 West Alta Drive, Suite 200
     (702) 388-4469 Tel.                                Las Vegas, NV 89145
25
     Attorney for Plaintiff                             Attorney for Defendant
26

27
                                                 Page 1 of 2
28
                                                             Rosalyn Lopez v. XL, Inc., dba Great Clips
 1                                                                          2:17-cv-00442-MMD-PAL

 2                                                ORDER
 3
            Upon stipulation of the parties, it is hereby:
 4
            ORDERED, ADJUDGED, AND DECREED that the Complaint filed in the above-
 5
     entitled case is hereby dismissed, with prejudice, each party to bear his/its own costs and fees.
 6
                       4th day of ___________________,
            DATED this ___           March             2019.
 7

 8

 9

10                                                     _______________________________________
                                                       UNITED STATES DISTRICT COURT JUDGE
11

12   Submitted by:

13   HUTCHISON & STEFFEN, PLLC
14

15   /s/Christian Orme
     Christian M. Orme (10175)
16   10080 West Alta Drive, Suite 200
     Las Vegas, NV 89145
17
     Attorney for Defendant
18

19

20

21

22

23

24

25

26

27
                                                  Page 2 of 2
28
